—In an action to recover for damages to real property, the plaintiffs appeal from so much of an order of the Supreme Court, Queens County (Price, J.), dated January 13, 1992, as granted the motion of the defendant City of New York to dismiss their third amended complaint insofar as it is asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs, for reasons stated by Justice Price at the Supreme Court. Sullivan, J. P., O’Brien, Goldstein and Florio, JJ., concur.